SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Individual and Consolidated Interim Financial Information - ITR GOL Linhas Aéreas Inteligentes S.A. March 31, 2015 and Report on Review of Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information - ITR March 31, 2015 Contents Performance report 01 Audit committee statement 07 Directors' statement on the interim financial information 08 Directors' statement on the auditor’s report on review of interim financial information 09 Independent auditor’s report on the interim financial information 10 Capital 12 Individual interim financial information – ITR for the period ended March 31, 2015 Statements of financial position 13 Statements of operations 15 Statements of comprehensive loss 16 Statements of cash flows 17 Statements of changes in equity 18 Statements of value added 20 Consolidated interim financial information - ITR for the period ended March 31, 2015 Statements of financial position 21 Statements of operations 23 Statements of comprehensive loss 24 Statements of cash flows 25 Statements of changes in equity 27 Statements of value added 29 Notes to the interim financial information - ITR 30 Message from Management We recorded an operating margin of 6.1% in 1Q15, with operating income (EBIT) of R$153.8 million, an increase of 6.5% year-over-year. Net revenue was R$2.5 billion, up 0.5% over the same period. Accumulated over the last 12 months, total net revenue registered a new historic high of R$10.1 billion. The first months of this year were marked by the economic slowdown and a challenging competitive scenario. Even in this environment, we maintained the level of total revenue compared to 1Q14, through the diversification of revenue lines and continuous improvement of our operations and our products. The significant 32.8% increase in ancillary and cargo revenue in the quarter mitigated the decrease in ticket prices. Yield decreased by 8.6% and the PRASK fell by 6.3%, offset by an increase in load factor. Regarding the industry, capacity for the quarter increased 6.4%, while demand grew 7.9%, both compared to 1Q14. We increased capacity by 4.0% and demand by 6.6%, which represented an expansion in load factor of 2.0 percentage points versus the same period in 2014. Although we have increased supply in the quarter, it is worth noting the zero growth forecast for the supply in 2015 will be maintained. During this quarter, we broke two records in the national aviation segment, being: (i) the number of passengers transported in a single day by a single airline: 157,000 people on January 15, 2015, and (ii) we served more than 4 million customers in a month, in January of this year. We also led in on-time performance in the first quarter of this year, with 94.13% of flights on-time, according to data from Infraero for the domestic market. During the month of March, the index reached 96.72%, with over 23,000 domestic flights in the period. We recorded as well the leadership in number of tickets issued for the corporate segment, in line with our focus to expand our portfolio of Corporate Customers. In addition, we had the largest growth in the sector, 14.2%, compared to the same period last year and reached 31.3% of share for this segment, according to Abracorp – Brazilian Association of Corporate Travel Agencies. We inaugurated the new Gollog terminal at Congonhas Airport, which further strengthen ancillary revenues. With 2.1 thousand square meters, the space stands out for its easily accessible location in downtown Sao Paulo and for the operation itself. This inauguration is part of the strategy to modernize the infrastructure of our cargo transportation, improve service processes and increase efficiency in deliveries. We also signed cargo interline agreement with Air France and KLM. The partnership allows the sale of the service in all departure points offered by GOL to the destinations offered by both companies. It enables both companies to enter new markets. We expanded sale points utilizing GDS (Global Distribution System), allowing us to increase sales in 15 new countries, in line with our strategy to increase international revenues for the company. 1 Although we have many achievements to celebrate, the current scenario of high exchange rate volatility and low economic activity causes us to continually manage our costs and to search for new sources of revenue. In this quarter the exchange rate at the end of March was 41.8% higher than the same period in 2014. GOL posted a net exchange variation of R$774.1 million negative (with no immediate cash effect), which explains the net loss of R$672.7 million in the quarter. Disconsidering the exchange rate impact, the result would be a net gain of R$100.0 million in the period. We are attentive to opportunities of accessing the capital markets already considering the new corporate structure recently implemented with a view towards an eventual capitalization. We reinforce the belief that the successful passage of this turbulent period, will be given by the discipline of execution our strategic plan and strengthening, even more, our pillars positioning; the obsessive search for the highest standard security; the lowest cost obtained through the gain of efficiency and; focus on intelligence, based on technology and in the relentless pursuit of efficiency to provide even better services to our customers. I would like to take this opportunity to thank our clients, the trust of our investors and our Team of Eagles that, during this period, have realized that the plan has not changed and the tailwind will soon be in our favor again. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 Highlights of the subsidiary Smiles’ results in 1Q15 43.5% in the number of accrued ex-GOL miles compared to 1Q14; Miles redeemed increase by 13.4% over 1Q14; Operating income of R$85.0 million, 23.9% higher than in 1Q14; Operating cash flow of R$335.1 million; Net income of R$69.6 million, 11.1% lower than in 1Q14. Smiles S.A. closed 1Q15 with operating income of R$85.0 million, 23.9% up on 1Q14, with an operating margin of 34.5%, thanks to the 43.5% increase in the number of accrued ex-GOL miles and healthy direct redemption margins. The financial result reflects the capital structure following the capital reduction, which led to a significant increase in the return on capital indicators. 3 Operating and Financial Indicators Traffic Data 1Q15 1Q14 % Var. 4Q14 % Var. Aviation Market - Industry RPK Industry – Total 32,624 30,240 7.9% 32,452 0.5% RPK Industry – Domestic 24,524 23,219 5.6% 24,919 -1.6% RPK Industry - International 8,099 7,021 15.4% 7,533 7.5% ASK Industry – Total 40,443 38,015 6.4% 39,962 1.2% ASK Industry – Domestic 30,349 29,186 4.0% 30,794 -1.4% ASK Industry - International 10,094 8,829 14.3% 9,167 10.1% Industry Load Factor - Total 80.7% 79.5% 1.2 p,p 81.2% -0.5 p,p Industry Load Factor - Domestic 80.8% 79.6% 1.2 p,p 80.9% -0.1 p,p Industry Load Factor - International 80.2% 79.5% 0.7 p,p 82.2% -2.0 p,p Aviation Market – GOL RPK GOL – Total 10,172 9,539 6.6% 10,352 -1.7% RPK GOL – Domestic 8,920 8,502 4.9% 9,181 -2.8% RPK GOL – International 1,252 1,037 20.7% 1,171 6.9% ASK GOL – Total 13,033 12,529 4.0% 13,155 -0.9% ASK GOL – Domestic 11,308 11,075 2.1% 11,497 -1.6% ASK GOL - International 1,725 1,453 18.7% 1,657 4.1% GOL Load Factor - Total 78.1% 76.1% 2.0 p,p 78.7% -0.6 p,p GOL Load Factor - Domestic 78.9% 76.8% 2.1 p,p 79.9% -1.0 p,p GOL Load Factor - International 72.6% 71.4% 1.2 p,p 70.7% 1.9 p,p Operational Data 1Q15 1Q14 % Var. 4Q14 % Var, Revenue Passengers - Pax on board ('000) 10,120.9 9,828.0 3.0% 10,709.2 -5.5% Aircraft Utilization (Block Hours/Day) 11.7 11.6 0.6% 11.8 -0.6% Departures 80,814 79,133 2.1% 83,342 -3.0% Average Stage Length (km) 951 909 4.7% 932 2.0% Fuel consumption (mm liters) 402 386 4.2% 409 -1.6% Full-time equivalent employees at period end 16,825 16,157 4.1% 16,875 -0.3% Average Operating Fleet 130 126 3.4% 129 0.8% Financial Data 1Q15 1Q14 % Var. 4Q14 % Var, Net YIELD (R$ cents) 23.95 -8.6% 23.58 -7.1% Net PRASK (R$ cents) 18.23 -6.3% 18.55 -7.9% Net RASK (R$ cents) 19.90 -3.4% 20.75 -7.4% CASK (R$ cents) 18.74 -3.8% 19.45 -7.3% CASK ex-fuel (R$ cents) 10.67 12.4% 11.92 0.7% Spread RASK – CASK (R$ cents) 1.16 2.9% 1.30 -8.5% Average Exchange Rate 1 2.3652 21.4% 2.5437 12.8% End of period Exchange Rate 1 2.2630 41.8% 2.6562 20.8% WTI (avg. per barrel, US$) 2 98.7 -50.7% 73.2 -33.6% Price per liter Fuel (R$) 3 2.62 -25.3% 2.43 -19.4% Gulf Coast Jet Fuel Cost (average per liter, US$) 2 0.77 -44.2% 0.61 -29.7% 1. Source: Central Bank; 2. Source: Bloomberg; 3. Fuel expenses/liters consumed. 4 Airline Market – Industry In 1Q15, with reduced predictability in the economy and exchange rate, airlines have concentrated efforts to maintain the level of activity and deal with the rapidly changing demand profile. With this, the seat supply (ASK) , increased by 6.4% and demand (RPK) , in turn, increased by 7.9%. The load factor grew 1.2p.p., reaching 80.7%. The number of passengers transported in the domestic market increased by 3.9% to 24.5 million. In the international market , more than 1.8 million passengers were transported, 18.8% higher than in the same period last year. Domestic Market – GOL Domestic supply increased by 2.1% over 1Q14, reflecting GOL’s substantial capacity management flexibility, allowing it to take advantage of seasonal market opportunities. It is worth noting that the forecast for zero growth in 2015 is maintained, so that domestic supply will adjust throughout the year. Domestic demand had another quarter of evolution , with an increase of 4.9% compared to 2014, leading the domestic load factor to 78.9% , up 2.1p.p . During the quarter, GOL transported 9.5 million passengers in the domestic market , 2.4% above the number of passengers in 2014. Even with reduced economic activity in the country, GOL, once again, was the leader in tickets sold to corporate passangers , with a share of 31.3%, according to the Brazilian Association of Corporate Travel Agencies (Abracorp). International Market – GOL International supply increased by 18.7% in the year. The Company announced several new flights during the year, including to Tobago, in the Caribbean, from Guarulhos airport in São Paulo, beginning in January 2015, and to Mendoza, Argentina, beginning in July 2015. International demand followed the pace of expansion higher than supply and raised 20.7% in the quarter, bringing the load factor to 72.6% , an increase of 1.2p.p . GOL transported 579.3 thousand passengers in the international market in the quarter, 12.8% more than in 2014. The Company maintained its focus on gradually increasing its frequencies and destinations in other countries, expanding the share of foreign-currency revenue. PRASK and Yield As a result of the lower economic activity registered in the country and the exchange rate with high volatility, which ended the quarter 41.8% higher than the same period in 2014, the yield fell by 8.6% and PRASK partially benefited due to increased load factor by 2 p.p. and fell by 6.3% in the annual comparison. 5 Fleet Plan >2016 Total Fleet (End of Period) 140 139 Aircraft Commitments (R$ million)* 1,336.1 1,672.9 44,363.8 47,372.8 Pre-Delivery Payments (R$ million) 306.4 186.3 5,856.0 6,348.6 Fleet (End of Period) 1Q15 1Q14 Var. Boeing 737-NG Family -7 737-800 NG 105 111 -6 737-700 NG 35 36 -1 737-300 Classic* - 7 -7 767-300/200* - 1 -1 Opening for rent Type Financial Leasing (737-NG and 767) 45 46 -1 Operating Leasing 95 102 -7 At the end of 1Q15, out of a total of Boeing 737-NG aircraft, GOL was operating 136 aircraft on its routes. Of the 4 remaining aircraft , 3 were in the process of being returned to their lessors and 1 was sent via sub-leasing to an European airline. GOL has 95 aircraft under operating leases and 45 under financial leases, 40 of which with a purchase option when their leasing contracts expire. In 1Q15, GOL received 1 aircraft B737 NG under operating lease and returned 2 B737 NGs . The average age of the fleet was 7.5 years at the end of 1Q15. In order to maintain this indicator at low levels, the Company has 129 firm aircraft acquisition orders with Boeing for fleet renewal by 2026. Capex GOL posted a net investment of R$169.5 million in 1Q15, considering the return of the pre-delivery deposits returns when the aircraft is delivered. For more details on changes in property, plant and equipment, see Note 16 to the financial statements. 2015 Financial Guidance 2015 Financial Guidance From To 1Q15 Results Annual Change in Domestic Supply (ASK) Zero 2.1% Average Exchange Rate (R$ /US$) 3.15 2.95 2.87 Jet Fuel Price 2.30 2.10 1.96 Operating Margin (EBIT) 2% 5% 6.1% Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, FX, GDP and WTI and Brent oil price trends. 6 Audit Committee statement The Audit Committee of GOL LINHAS AÉREAS INTELIGENTES S.A., in accordance with its bylaws and legal provisions, examined the interim financial information for the period ended March 31, 2015. Based on the procedures performed, considering also the independent auditor’s report - Ernst & Young Auditores Independentes S.S., dated May 12 , 2015, and the information and explanations received during the period, opines that these documents are able to be appreciated by the Board Shareholder’s Meeting. São Paulo, May 11 , 2015. Richard F. Lark Member of the Audit Committee Antônio Kandir Member of the Audit Committee Luiz Kaufmann Member of the Audit Committee 7 Directors' statement on the interim financial information FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of CVM Rule 480/09. In accordance with CVM Rule nº480/09, the Directors declare that discussed, reviewed and agreed with the interim financial information - ITR for the period ended March 31, 2015. São Paulo, May 12
